



Exhibit 10.4


OCEANEERING INTERNATIONAL, INC.
2020 ANNUAL CASH BONUS AWARD PROGRAM SUMMARY
The Compensation Committee (the “Committee”) of the Board of Directors of
Oceaneering International, Inc. (“Oceaneering,” and together with its
subsidiaries, the “Company”) approved a 2020 Annual Cash Bonus Award Program
(the “Program”) for Employees selected by the Committee, under Oceaneering’s
Second Amended and Restated 2010 Incentive Plan (the “Incentive Plan”), that
establishes certain goals for the Company or business or functional units
thereof in 2020 (the “Program Goals”). The terms “Employee” and “Participant”
have the respective meanings set forth in the Incentive Plan.
Under the Program, cash bonuses payable to Participants in the Program are
determined by the Committee based on the level of achievement of the Program
Goals approved by the Committee and, where applicable, individual goals,
weighted as follows:
(a)
for Oceaneering’s executive officer Participants:

60%    the Company’s consolidated earnings before interest, taxes, depreciation
and amortization for the year ending December 31, 2020, adjusted to remove the
net impact of: foreign currency gains and losses; sales of fixed assets and
investments resulting in gains or losses; impairments, write-downs and/or
write-offs of assets; corporate restructuring expenses; and other unusual items
as may be approved by the Committee (“Adjusted EBITDA”);
30%    the Company’s net cash provided by operating activities less purchases of
property and equipment for the year ending December 31, 2020, as approved by the
Committee (“Free Cash Flow”); and
10%    safety goals for the Company; and
(b)
for other Corporate and Shared Services Participants:

40%    Adjusted EBITDA;
25%    Free Cash Flow;
15%    individual goals;
10%    safety goals for the Company; and
10%    quality goals for the Company; and
(c)
for other Operations Group Participants:

40%    Adjusted EBITDA;
25%    Free Cash Flow;
15%    individual goals;
10%    safety goals for the applicable Operations Group; and
10%    quality goals for the Company.
For each Participant under the Program, the cash bonus achievable is an amount,
determined in U.S. Dollars, payable on or before March 15, 2021, based on a
percentage approved by the Committee, of the Participant’s 2020 annual base
salary.


Exhibit 10.4    Page 1

--------------------------------------------------------------------------------




The foregoing notwithstanding, the Committee has absolute discretion to approve
payment of amounts other than those determined based on the level of achievement
of Program Goals and, where applicable, individual goals. Further, the Committee
has delegated full authority under the Program to Oceaneering’s Chief Executive
Officer, except with respect to any Participant who, at the time of award,
serves the Company as: (a) a member of the Board; (b) an executive officer or
other officer appointed by the Board; (c) an Employee with the title of vice
president or above; (d) the Director, Internal Audit (or an Employee with an
equivalent position); or (e) the Chief Compliance Officer (or an Employee with
an equivalent position).
In any event, to be eligible to receive a cash bonus under the Program, a
Participant must be either: (a) an active Employee in good standing of the
Company, as determined in the absolute discretion of the Committee or
Oceaneering’s Chief Executive Officer (within his delegated authority); or (b) a
member of Oceaneering’s Board of Directors, at the time cash bonuses are paid
under the Program.




Exhibit 10.4    Page 2